DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 12/29/2020. Claims 1-17 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 12/29/2020, 3/11/2021 and 6/16/2021 are being considered.

Drawings
The Drawings filed on 12/29/2020 are acceptable for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,883,276 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially the same invention, with minor differences in phraseology and materials, including the fibers being cellulose (claims 2 and 14) and providing adhesion (claims 3 and 17), the decorative layer comprising a foil (claim 4), the foil being a printed paper (claim 5), the foil being polyvinylchloride, polypropylene, polyethylene terephthalate and polyolefin (claim 6), the foil adhered to the substrate by glue (claim 7), the portion of polymer penetrating into the carrier plate comprises or consists of the glue, and a transparent top layer comprises corundum particles (claims 10 and 14). However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the materials of the reference patent such that the fibers are cellulose and providing adhesion, the decorative layer comprises a foil, the foil being a printed paper, the foil being polyvinylchloride, polypropylene, polyethylene terephthalate and polyolefin, the foil adhered to the substrate by glue, the portion of polymer penetrating into the carrier plate comprises or consists of the glue, and a transparent top layer comprises corundum particles, with the reasonable expectation of using readily available and known materials, with no respective change in function. Such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, “the substrate” lacks antecedent basis. Note that a substrate is not previously required in the claims.
See also claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanning (US 20150258716) in view of Agrawal (US 7785703).
Claim 1, Hanning provides a covering element comprising:
a carrier plate 110 comprising a mineral material ([0021] and [0052]), the carrier plate formed as a 5flat mineral carrier plate with a content of cement (“cement” [0021] or “concrete” [0052]) and with a content of natural fibers [0022];
wherein the carrier plate has a thickness (Fig. 1) and carries a polymer-containing decor layer (“decor” 130; [0045]; Fig. 1) on a front side of the carrier plate (Fig. 1); and
complementary recesses and protrusions respectively on opposing lateral 10edges of the carrier plate of the covering element [0059], such that in an assembled condition 
Hanning does not teach the content of cement being larger than 35 percent by volume, the natural fibers of 1 to 40% by volume, the carrier plate thickness being between 3 and 15 mm, and wherein a portion of a polymer contained in the polymer-containing decor layer penetrates into the carrier plate.
However, Agrawal teaches a covering element 20 comprising a portion of a polymer contained in a polymer-containing decor layer that penetrates into a carrier plate (22; col. 5, lines 43-55; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the covering element of Hanning such that a portion of a polymer contained in the polymer-containing decor layer penetrates into the carrier plate, with the reasonable expectation of further attaching the decor layer to the carrier plate using known methods, with no respective change in function.
Regarding the volume of cement and natural fibers, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the content of cement being larger than 35 percent by volume, and the natural fibers of 1 to 40% by volume, with the reasonable expectation of further reinforcing the covering element as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA)), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 2, Hanning further teaches wherein the fibers are cellulose fibers [0022].  
Claim 3, Hanning further teaches wherein the fibers provide for adhesion with the decor layer (the fibers are used in conjunction with adhering the decor layer to the carrier plate and thus provide for adhesion with the decor layer, as exceedingly broadly claimed [0049]).  
Claim 4, Hanning further teaches wherein the decorative layer comprises a foil (“foil” [0049]).
Claim 5, Hanning further teaches wherein the foil is a printed paper (“printable layer” [0049]).
Claim 6, Hanning further teaches wherein the foil is selected from the list consisting of polyvinylchloride, polypropylene, polyethylene terephthalate and polyolefin (“polypropylene” [0049]).  

Claim 8, Hanning further teaches 10wherein the decor layer comprises at least one, color pigment-containing, base layer on the carrier plate ([0045]-[0046]), wherein on the base layer at least partially at least one color pigment-containing digital printing layer is arranged ([0045]-[0046]), wherein on the digital printing layer at least one polymer-containing transparent top layer is arranged (acrylic curable composition; [0037]-[0039]); the polymer-containing 15transparent top layer having a textured surface ([0037]; Fig. 1).
Claim 9, Hanning further teaches wherein the polymer-containing transparent top layer contains PUR or acrylic (acrylic [0038]).
Claim 10, Hanning further teaches wherein a polymer-containing transparent top layer is on the decor layer (Fig. 1), and wherein the transparent top layer comprises corundum particles [0039].
Claim 11, Hanning further teaches wherein the transparent top layer is textured ([0038]; Fig. 1).

Claim 14, Hanning teaches a covering element, the covering element comprising:
a carrier plate 110 comprising a mineral material ([0021] and [0052]), the carrier plate formed as a flat mineral carrier plate with a content of cement (“cement” [0021] or “concrete” [0052]) and with a content of natural fibers [0022];
15wherein the natural fibers are cellulose fibers [0022];
wherein the carrier plate has a thickness (Fig. 1) and carries a polymer-containing decor layer (“decor” 130; [0045]; Fig. 1) on a front side of the carrier plate (Fig. 1);
wherein the decor layer further comprises a printed paper (“printable layer” [0049]);
a transparent polymer-containing layer (acrylic curable composition; [0037]-[0039]) being provided over the decor 20layer ([0042]; [0048]), wherein the transparent polymer-containing layer is textured [0037] and comprises corundum particles ([0039]);
the covering element further comprising complementary recesses and protrusions [0059] respectively on opposing lateral edges of the carrier plate of the Attorney Docket 1845/100/6/2 PCT/US CON25covering element [0059], such that in an assembled condition of two or more covering elements the complementary recesses and protrusions engage with each other [0059].
Hanning does not teach the content of cement being larger than 35 percent by volume, the natural fibers of 1 to 40% by volume, the carrier plate thickness being between 3 and 15 mm, and wherein a portion of a polymer contained in the polymer-
However, Agrawal teaches a covering element 20 comprising a portion of a polymer contained in a polymer-containing decor layer that penetrates into a carrier plate (22; col. 5, lines 43-55; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the covering element of Hanning such that a portion of a polymer contained in the polymer-containing decor layer penetrates into the carrier plate, with the reasonable expectation of further attaching the decor layer to the carrier plate using known methods, with no respective change in function.
Regarding the volume of cement and natural fibers, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the content of cement being larger than 35 percent by volume, and the natural fibers of 1 to 40% by volume, with the reasonable expectation of further reinforcing the covering element as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA)), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding the thickness of the carrier plate, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the carrier plate having a thickness between 3 and 15 mm, with the reasonable expectation of being able to fit the covering element in a desired installation location, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 15, as modified above, the combination of Hanning and Agrawal teaches all the limitations of claim 14 as above, and further teaches wherein the carrier plate is a multi-5layered board (Agrawal col. 8, lines 6-12).
Claim 17, Hanning further teaches wherein the fibers provide for adhesion with the decor layer (the fibers are used in conjunction with adhering the decor layer to the carrier plate and thus provide for adhesion with the decor layer, as exceedingly broadly claimed [0049]).  
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanning (US 20150258716) in view of Agrawal (US 7785703) as above and further in view of Vandevoorde et al. (US 20140242342) (‘Vandevoorde’).
Claim 13, Hanning and Agrawal teach all the limitations of claim 1 as above. Hanning is silent as to the carrier plate having an insulating layer on a rear side of the carrier plate, the insulating layer being an elastomer layer or a product on a basis of cork. However, Vandevoorde teaches a carrier plate having an insulating layer on a rear side of the carrier plate, the insulating layer being an elastomer layer or a product on a basis of cork (Vandevoorde elastomer; [0090]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the covering prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 16, Hanning and Agrawal teach all the limitations of claim 14 as above. Hanning is silent as to the carrier plate having an insulating layer on a rear side of the carrier plate, the insulating layer being an elastomer layer or a product on a basis of cork. However, Vandevoorde teaches a carrier plate having an insulating layer on a rear side of the carrier plate, the insulating layer being an elastomer layer or a product on a basis of cork (Vandevoorde elastomer; [0090]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the covering element by incorporating an insulating layer on a rear side of the carrier plate, the prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635